Case 2:18-cr-00278-JCZ-KK Document 51 Filed 07/30/19 Page 1 of 9 PageID #: 100



                       UNITED STATES DISTRICT COURT

                       WESTERN DISTRICT OF LOUISIANA

                           LAKE CHARLES DIVISION

UNITED STATES OF AMERICA               *       CRIMINAL NUMBER:18-CR-00278
                                       *
VERSUS                                 *       JUDGE ZAINEY
                                       *
RONALD W. ALLEN, JR.                   *       MAGISTRATE JUDGE KAY


                 JOINT REQUESTED JURY INSTRUCTIONS


1.03   INTRODUCTION TO FINAL INSTRUCTIONS

Members of the Jury:

     In any jury trial there are, in effect, two judges. I am one of the judges; the
other is the jury. It is my duty to preside over the trial and to decide what
evidence is proper for your consideration. It is also my duty at the end of the trial
to explain to you the rules of law that you must follow and apply in arriving at your
verdict.

    First, I will give you some general instructions which apply in every case,
for example, instructions about burden of proof and how to judge the believability
of witnesses. Then I will give you some specific rules of law about this particular
case, and finally I will explain to you the procedures you should follow in your
deliberations.


1.04   DUTY TO FOLLOW INSTRUCTIONS

     You, as jurors, are the judges of the facts. But in determining what actually
happened—that is, in reaching your decision as to the facts—it is your sworn duty
to follow all of the rules of law as I explain them to you.

    You have no right to disregard or give special attention to any one
instruction, or to question the wisdom or correctness of any rule I may state to
you. You must not substitute or follow your own notion or opinion as to what the
law is or ought to be. It is your duty to apply the law as I explain it to you,
regardless of the consequences.


                                           1
Case 2:18-cr-00278-JCZ-KK Document 51 Filed 07/30/19 Page 2 of 9 PageID #: 101



     It is also your duty to base your verdict solely upon the evidence, without
prejudice or sympathy. That was the promise you made and the oath you took before
being accepted by the parties as jurors, and they have the right to expect nothing
less.


1.05   PRESUMPTION   OF            INNOCENCE,          BURDEN        OF     PROOF,
       REASONABLE DOUBT

    The indictment or formal charge against a defendant is not evidence of guilt.
Indeed, the defendant is presumed by the law to be innocent. The defendant
begins with a clean slate. The law does not require a defendant to prove his
innocence or produce any evidence at all [and no inference whatever may be drawn
from the election of a defendant not to testify].

    The government has the burden of proving the defendant guilty beyond a
reasonable doubt, and if it fails to do so, you must acquit the defendant. While the
government's burden of proof is a strict or heavy burden, it is not necessary
that the defendant's guilt be proved beyond all possible doubt. It is only required
that the government's proof exclude any “reasonable doubt” concerning the
defendant's guilt.

    A “reasonable doubt” is a doubt based upon reason and common sense after
careful and impartial consideration of all the evidence in the case. Proof beyond a
reasonable doubt, therefore, is proof of such a convincing character that you would
be willing to rely and act upon it without hesitation in making the most important
decisions of your own affairs.


1.06   EVIDENCE—EXCLUDING WHAT IS NOT EVIDENCE

     As I told you earlier, it is your duty to determine the facts. To do so, you must
consider only the evidence presented during the trial. Evidence is the sworn
testimony of the witnesses, including stipulations, and the exhibits. The questions,
statements, objections, and arguments made by the lawyers are not evidence.

    The function of the lawyers is to point out those things that are most
significant or most helpful to their side of the case, and in so doing to call your
attention to certain facts or inferences that might otherwise escape your notice. In
the final analysis, however, it is your own recollection and interpretation of the
evidence that controls in the case. What the lawyers say is not binding upon you.

    During the trial I sustained objections to certain questions and exhibits. You
must disregard those questions and exhibits entirely. Do not speculate as to what
the witness would have said if permitted to answer the question or as to the contents
of an exhibit. Also, certain testimony or other evidence has been ordered removed
                                          2
Case 2:18-cr-00278-JCZ-KK Document 51 Filed 07/30/19 Page 3 of 9 PageID #: 102



from the record and you have been instructed to disregard this evidence. Do not
consider any testimony or other evidence which has been removed from your
consideration in reaching your decision. Your verdict must be based solely on the
legally admissible evidence and testimony.

    Also, do not assume from anything I may have done or said during the trial that
I have any opinion concerning any of the issues in this case. Except for the
instructions to you on the law, you should disregard anything I may have said
during the trial in arriving at your own verdict.


1.07   EVIDENCE—INFERENCES—DIRECT AND CIRCUMSTANTIAL

    In considering the evidence, you are permitted to draw such reasonable
inferences from the testimony and exhibits as you feel are justified in the light of
common experience. In other words, you may make deductions and reach
conclusions that reason and common sense lead you to draw from the facts which
have been established by the evidence.

     Do not be concerned about whether evidence is “direct evidence” or
“circumstantial evidence.” You should consider and weigh all of the evidence that
was presented to you.

     The law makes no distinction between the weight to be given either direct or
circumstantial evidence. But the law requires that you, after weighing all of the
evidence, whether direct or circumstantial, be convinced of the guilt of the defendant
beyond a reasonable doubt before you can find him guilty.


1.08   CREDIBILITY OF WITNESSES

    I remind you that it is your job to decide whether the government has proved
the guilt of the defendant beyond a reasonable doubt. In doing so, you must
consider all of the evidence. This does not mean, however, that you must
accept all of the evidence as true or accurate.

     You are the sole judges of the credibility or “believability” of each witness and
the weight to be given to the witness's testimony. An important part of your job
will be making judgments about the testimony of the witnesses [including the
defendant] who testify in this case. You should decide whether you believe all,
some part, or none of what each person had to say, and how important that testimony
was. In making that decision I suggest that you ask yourself a few questions: Did
the witness impress you as honest? Did the witness have any particular reason not
to tell the truth? Did the witness have a personal interest in the outcome of the
case? Did the witness have any relationship with either the government or the
defense? Did the witness seem to have a good memory? Did the witness clearly see
                                          3
Case 2:18-cr-00278-JCZ-KK Document 51 Filed 07/30/19 Page 4 of 9 PageID #: 103



or hear the things about which he testified? Did the witness have the opportunity
and ability to understand the questions clearly and answer them directly? Did
the witness's testimony differ from the testimony of other witnesses? These are
a few of the considerations that will help you determine the accuracy of what each
witness said.

     [The testimony of the defendant should be weighed and his credibility evaluated
in the same way as that of any other witness.]

    Your job is to think about the testimony of each witness you have heard
and decide how much you believe of what each witness had to say. In making up
your mind and reaching a verdict, do not make any decisions simply because there
were more witnesses on one side than on the other. Do not reach a conclusion on
a particular point just because there were more wit- nesses testifying for one side
on that point. You will always bear in mind that the law never imposes upon a
defendant in a criminal case the burden or duty of calling any witnesses or producing
any evidence.


1.10   IMPEACHMENT BY PRIOR INCONSISTENCIES

     The testimony of a witness may be discredited by showing that the witness
testify falsely, or by evidence that at some other time the witness said or did
something, or failed to say or do something, which is in- consistent with the testimony
the witness gave at this trial.

    Earlier statements of a witness were not admitted in evidence to prove that
the contents of those statements are true. You may not consider the earlier
statements to prove that the content of an earlier statement is true; you may only
use earlier statements to deter- mine whether you think the earlier statements are
consistent or inconsistent with the trial testimony of the witness and therefore
whether they affect the credibility of that witness.

    If you believe that a witness has been discredited in this manner, it is your
exclusive right to give the testimony of that witness whatever weight you think it
deserves.


1.09   CHARACTER EVIDENCE

    Where a defendant has off evidence of good general reputation for truth
and veracity, honesty and integrity, or character as a law-abiding citizen, you
should consider such evidence along with all the other evidence in the case.




                                          4
Case 2:18-cr-00278-JCZ-KK Document 51 Filed 07/30/19 Page 5 of 9 PageID #: 104




    Evidence of a defendant's character, inconsistent with those traits of character
ordinarily involved in the commission of the crime charged, may give rise to a
reasonable doubt, since you may think it improbable that a person of good
character with respect to those traits would commit such a crime.


1.19   CAUTION—CONSIDER ONLY CRIME CHARGED

    You are here to decide whether the government has proved beyond a
reasonable doubt that the defendant is guilty of the crime charged. The defendant
is not on trial for any act, conduct, or offense not alleged in the indictment. Neither
are you called upon to return a verdict as to the guilt of any other person or persons
not on trial as a defendant in this case, except as you are otherwise instructed.


1.20   CAUTION—PUNISHMENT

     If a defendant is found guilty, it will be my duty to decide what the punishment
will be. You should not be concerned with punishment in any way. It should not
enter your consideration or discussion.


1.17   EXPERT OPINION TESTIMONY

    During the trial you heard the testimony of Kari Dicken, who expressed
opinions concerning DNA testing and analysis. If scientific technical, or other
specialized knowledge might assist the jury in understanding the evidence or in
determining a fact in issue, a witness qualified by knowledge, skill, experience,
training, or education may testify and state an opinion concerning such matters.

    Merely because such a witness has expressed an opinion does not mean,
however, that you must accept this opinion. You should judge such testimony like
any other testimony. You may accept it or reject it and give it as much weight as
you think it deserves, considering the witness's education and experience, the
soundness of the reasons given for the opinion, and all other evidence in the case.


Count 1      AGGRAVATED SEXUAL ABUSE – 18 U.S.C. § 2241(c)

       Title 18 United States Code, Section 2241(c) makes it a crime for anyone to
knowingly engage in a sexual act with another person who has not attained the age
of twelve years.



                                          5
Case 2:18-cr-00278-JCZ-KK Document 51 Filed 07/30/19 Page 6 of 9 PageID #: 105



      For you to find the defendant guilty of this crime, you must be convinced that
the government has proved each of the following beyond a reasonable doubt:

    First: That the defendant knowingly engaged in a sexual act with T.A.

    Second: At the time of the sexual act, T.A. had n o t reached the age of
twelve years; and

    Third: That the defendant's actions took place within the special maritime
and territorial jurisdiction of the United States

    The government need not prove that the defendant knew the age of the other
person engaging in the sexual act.



2.82C Count 2—SEXUAL ABUSE OF A MINOR– 18 U.S.C. § 2243(a)

    Title 18, United States Code, Section 2243(a), makes it a crime for anyone
to knowingly engage in a sexual act with another person who has attained the
age of twelve years, but has not attained the age of sixteen years, and is at least
four years younger than the person so engaging.

    For you to find the defendant guilty of this crime, you must be convinced that
the government has proved each of the following beyond a reasonable doubt:

    First: That the defendant knowingly engaged in a sexual act with T.A.

    Second: At the time of the sexual act, T.A. had reached the age of twelve
years but had not yet reached the age of sixteen years;

    Third: At the time of the sexual act, T.A. was at least four years younger
than the defendant; and

    Fourth: That the defendant's actions took place within the special maritime
and territorial jurisdiction of the United States.

The government need not prove that the defendant knew the age of the other person
engaging in the sexual act.

       For both Counts One and Two, the term “sexual act” means: (A) contact
between the penis and the vulva or the penis and the anus; (B) contact between the
mouth and the penis, the mouth and the vulva, or the mouth and the anus; (C)
the penetration, however slight, of the anal or genital opening of another by a hand
or finger or by any object, with an intent to abuse, humiliate, harass, degrade,
or arouse or gratify the sexual desire of any person; or (D) the intentional touching,
                                          6
Case 2:18-cr-00278-JCZ-KK Document 51 Filed 07/30/19 Page 7 of 9 PageID #: 106



not through the clothing, of the genitalia of another person who has not attained
the age of 16 years with an intent to abuse, humiliate, harass, degrade, or arouse
or gratify the sexual desire of any person.

1.18   ON OR ABOUT

    You will note that the indictment charges that the offense was committed on or
about a specified date. The government does not have to prove that the crime was
committed on that exact date, so long as the government proves beyond a
reasonable doubt that the defendant committed the crime on a date reasonably
near the date stated in the indictment.


1.37   “KNOWINGLY” – To Act

       The word “knowingly,” as that term has been used from time to time in these
instructions, means that the act was done voluntarily and intentionally, not because
of mistake or accident.

SIMILAR ACTS PURSUANT TO 414
Eighth Circuit Pattern Jury Instructions, No. 208A

       You have heard evidence that the defendant may have previously committed
other sex offenses against T.A.. The defendant is not charged with these other
offenses. You may consider this evidence only if you unanimously find it is more likely
true than not true. You decide that by considering all of the evidence and deciding
what evidence is more believable. This is a lower standard than proof beyond a
reasonable doubt.

       If you find that these offenses have not been proved, you must disregard them.
If you find that these offenses have been proved, you may consider them to help you
decide any matter to which they are relevant. You should give them the weight and
value you believe they are entitled to receive. You may consider the evidence of such
other sexual acts committed against T.A. for its tendency, if any, to show the
defendant's propensity to have engaged the conduct charged in the indictment, as
well as its tendency, if any, to determine whether the defendant committed the acts
charged in the Indictment.

      Remember, the defendant is on trial only for the crimes charged. You may not
convict a person simply because you believe he may have committed similar acts in
the past.




                                          7
Case 2:18-cr-00278-JCZ-KK Document 51 Filed 07/30/19 Page 8 of 9 PageID #: 107



1.21   SINGLE DEFENDANT—MULTIPLE COUNTS

    A separate crime is charged in each count of the indictment. Each count, and
the evidence pertaining to it, should be considered separately. The fact that you
may find the defendant guilty or not guilty as to one of the crimes charged should
not control your verdict as to any other.


1.24   DUTY TO DELIBERATE

    To reach a verdict, whether it is guilty or not guilty, all of you must agree. Your
verdict must be unanimous on each count of the indictment. Your deliberations will
be secret. You will never have to explain your verdict to anyone.

     It is your duty to consult with one another and to deliberate in an effort to
reach agreement if you can do so. Each of you must decide the case for yourself,
but only after an impartial consideration of the evidence with your fellow jurors.
During your deliberations, do not hesitate to reexamine your own opinions and
change your mind if convinced that you were wrong. But do not give up your honest
beliefs as to the weight or effect of the evidence solely because the opinion of your
fellow jurors, or for the mere purpose of returning a verdict.

    Remember at all times, you are judges—judges of the facts. Your duty is to
decide whether the government has proved the defendant guilty beyond a reason-
able doubt.

    When you go to the jury room, the first thing that you should do is select one
of your number as your foreperson, who will help to guide your deliberations
and will speak for you here in the courtroom.

    A verdict form has been prepared for your convenience. [Explain verdict
form.]

    The foreperson will write the unanimous answer of the jury in the space
provided for each count of the indictment, either guilty or not guilty. At the
conclusion of your deliberations, the foreperson should date and sign the verdict.

    If you need to communicate with me during your deliberations, the foreperson
should write the message and give it to the court security officer I will either
reply in writing or bring you back into the court to answer your message.




                                          8
Case 2:18-cr-00278-JCZ-KK Document 51 Filed 07/30/19 Page 9 of 9 PageID #: 108



    Bear in mind that you are never to reveal to any person, not even to the
court, how the jury stands, numerically or otherwise, on any count of the
indictment, until after you have reached a unanimous verdict.

                                    Respectfully submitted,

                                    DAVID C. JOSEPH
                                    United States Attorney

                                      s/ John Luke Walker
                                    JOHN LUKE WALKER, LA Bar: 18077
                                    Assistant United States Attorney
                                    800 Lafayette Street, Suite 2200
                                    Lafayette, LA 70501-7206
                                    Telephone: (337) 262-6618



                                     s/ Wayne J. Blanchard_________
                                    WAYNE J. BLANCHARD
                                    Assistant Federal Public Defender
                                    102 Versailles Blvd, Suite 816
                                    Lafayette, LA 70501
                                    Telephone: (337) 262-6336
                                    Counsel for Defendant




                                      9
